Citation Nr: 0111579	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-23 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic myofascial syndrome of the lumbosacral spine, 
currently rated as 40 percent disabling.

2.  Entitlement to assignment of a rating in excess of 30 
percent for service-connected myofascial syndrome involving 
the cervical spine.

3.  Entitlement to assignment of a compensable evaluation for 
service-connected myofascial pain syndrome involving the 
dorsal spine.

4.  Entitlement to service connection for a stomach condition 
secondary to medications prescribed for myofascial pain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in September 1999 by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1999, a statement of the 
case was issued in November 1999, and the veteran's 
substantive appeal was also received in November 1999.

The Board observes that a March 2000 rating decision assigned 
separate evaluations for the cervical (30 percent), dorsal (0 
percent) and lumbar (40 percent) spines.  The veteran's 
disability had previously been characterized as myofascial 
syndrome, chronic, of cervical-thoracic-lumbar spine areas, 
and was rated as 40 percent disabling.  The March 2000 rating 
decision is essentially a partial grant of the benefit sought 
on appeal.  However, since there has been no clearly 
expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, the RO and the 
Board are required to consider entitlement to all available 
ratings for the disabilities on appeal.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  Accordingly, the increased rating issues 
(now set forth separately) remain in appellate status.

A July 2000 rating decision denied the veteran's request of 
entitlement to service connection for asthma and also denied 
entitlement to a total compensation rating based on 
individual unemployability.  These issues are not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal.


REMAND

The Board observes that VA's duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  In this regard, the Board notes that the 
March 1998 VA examiner and a December 1999 VA treatment 
record reflect recommendations that the veteran undergo a 
cervical spine MRI.  Although a February 2000 VA treatment 
record indicates that a MRI was scheduled, a review of the 
claims file reveals that no such testing is of record.  
Additionally, the recent VA examinations do not contain 
sufficient neurological findings to allow the Board to 
determine the severity of the veteran's spinal disabilities, 
and the Board can not rate the veteran's increased rating 
claims with the current evidence of record.

As for the veteran's claim of entitlement to service 
connection for a stomach condition secondary to medications 
prescribed for myofascial pain syndrome, the Board notes that 
the September 1999 VA examination contained a portion 
entitled "opinion."  Although it appears that the examiner 
was commenting on the relationship between a stomach 
condition and the veteran's service-connected spinal 
disabilities, the Board is unable to determine what in fact 
the examiner concluded.  The Board finds that medical 
clarification of this issue should be accomplished.

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In view of the need for 
further medical examination as set forth above, review to 
ensure compliance with this new legislation is also 
appropriate.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should also review the claims 
file and take any action deemed necessary 
to comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include obtaining 
any pertinent VA and private medical 
records not already in the claims file.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected cervical, dorsal, and lumbar 
spine disabilities.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner(s) in 
connection with the examination, and all 
medically indicated special studies and 
tests, including x-rays and a spinal MRI, 
should be accomplished.  Appropriate 
range of motion studies should also be 
accomplished, and the examiner should 
report any findings of additional 
functional loss due to pain, fatigue, 
weakness or incoordination, including 
whether such would be expected during 
flare-ups.  All complaints and clinical 
manifestations should be reported in 
detail.

3.  The veteran should also be scheduled 
for an appropriate VA examination for the 
purpose of ascertaining the nature of any 
stomach disability the veteran has (if 
any) secondary to medications prescribed 
for the service-connected spinal 
disabilities.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special tests and studies 
should be accomplished.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case and afford them an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and 
ensure an adequate medical record for appellate review.  The 
veteran and his representative are free to submit additional 
evidence and argument in support of the matters addressed by 
the Board. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




